DECISION
The application of the above-named defendant for a review of the sentence of 9 years each count concurrent for Criminal Mischief, Theft and Burglary imposed on April 8th, 1976 was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank the Montana Defender Project for assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.